Case 6:20-cr-60001-SOH Document1 Filed 01/15/20 Page 1 of 1 PagelD #: 1

US DISTRICT COURT
TERN DIST
FILED RANSAS
IN THE UNITED STATES DISTRICT COURT JAN 15 2020
WESTERN DISTRICT OF ARKANSAS Do
Us
HOT SPRINGS DIVISION By GLAS F. YOUNG, Clerk
Depaty Clerk
UNITED STATES OF AMERICA )
) No. 6:20CR GOD MI 7 O0|
v. )
) 18 U.S.C. § 922(g)(1)
IAN RHODES ) 18 U.S.C. § 924(a)(2)
INDICTMENT
The Grand Jury Charges:
COUNT ONE

On or about May 30, 2019, in the Western District of Arkansas, Hot Springs Division, the
Defendant, IAN RHODES, knowing that he had been convicted of a crime punishable by
imprisonment for a term exceeding one year, did knowingly possess any one or more of the
following firearms: Taurus, model 740, 9mm caliber pistol, serial number SLM903396; MKA,
model 1919, 12 gauge shotgun, with unknown serial number, which had been shipped and
transported in interstate commerce.

All in violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

 

 

A True Bill.
DUANE (DAK) KEES
UNITED STATES ATTORNEY
/s/ Grand Jury Foreperson OORT I~
Grand Jury Foreperson David A. Harris

Assistant U.S. Attorney

Arkansas Bar No. 2003104

414 Parker Avenue

Fort Smith, AR 72901
Telephone: 479-783-5125
E-mail: david.a.harris@usdoj.gov

 
